
	

114 HR 5421 : National Securities Exchange Regulatory Parity Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5421
		IN THE SENATE OF THE UNITED STATES
		July 13, 2016Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Act of 1933 to apply the exemption from State regulation of securities
			 offerings to securities listed on a national security exchange that has
			 listing standards that have been approved by the Commission.
	
	
 1.Short titleThis Act may be cited as the National Securities Exchange Regulatory Parity Act of 2016. 2.Application of exemption (a)AmendmentsSection 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) is amended—
 (1)by striking subparagraph (A); (2)in subparagraph (B), by striking that the Commission determines by rule (on its own initiative or on the basis of a petition) are substantially similar to the listing standards applicable to securities described in subparagraph (A) and inserting that have been approved by the Commission, consistent with section 2(c) of the National Securities Exchange Regulatory Parity Act of 2016;
 (3)in subparagraph (C), by striking or (B); and (4)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
 (b)Effective dateThe amendments made by subsection (a) shall take effect— (1)on the date of enactment of this Act, with respect to a national securities exchange registered with, and whose listing standards have been approved by, the Securities and Exchange Commission on or before the date of enactment of this Act; and
 (2)on the date the Securities and Exchange Commission issues the final rule required by subsection (c), with respect to a national securities exchange not described under paragraph (1).
 (c)Replacement standardsNot later than 360 days after the date of enactment of this Act, the Securities and Exchange Commission shall, by rule subject to public notice and comment, establish minimum core quantitative listing standards pursuant to section 6 of the Securities Exchange Act of 1934.
			
	Passed the House of Representatives July 12, 2016.Karen L. Haas,Clerk
